ON APPLICATION FOR REHEARING.
PRICK, J.
Counsel for appellant, Bert L. Smith, have filed a petition for rehearing. They earnestly contend that the original opinion filed in this case is contrary to the decision in the case of Utah Commercial Bank v. Trumbo, 17 Utah 198, 53 Pac. 1033. In other words, they contend that the decision in the case at bar, in effect, overrules the former decision. If counsel are correct in this contention, then they are also correct in their statement that both decisions cannot stand, and the former should, in terms, be overruled or modified so that the bar might be advised of the state of the law in this jurisdiction in so far as the same is con*469trolled by tbe decision of tbis court upon tbe question in issue. At tbe time we wrote tbe opinion in tbis case we did not think the Trumbo Case was in point, because the facts in that case and those in the case at bar, and the grounds upon which the motions in the two cases were based, were entirely different. In tbe former case tbe defendant was in default for want of an answer. In tbe case at bar tbe principal question turned upon tbe refusal of tbe trial court to postpone tbe trial to some future time after tbe case bad been at issue for months, and bad been regularly set for trial at least twice before tbe application to continue was made, upon which tbe alleged error of tbe trial court is based. In tbe Trumbo Case tbe defendant was not within tbe state of 'Utah when tbe summons was served upon him by leaving a copy thereof at bis usual place of residence. He never bad an opportunity to advise counsel who appeared for him of tbe facts constituting bis defense, and they were thus unable to file an answer to tbe cause of action set forth in tbe complaint. Tbe defendant in that case was in a distant state, and not in a place where be could be communicated with by tbe ordinary and regular means of communication until after default bad been entered and judgment taken against him. It was under such circumstances that tbis court held that the trial court bad abused its discretion in refusing to set aside the default in that case. In that case there was no lack of diligence, either by tbe attorneys, or by tbe defendant. In the case at bar tbe trial court was justified in bolding that neither tbe appellant, nor bis attorneys, bad shown due diligence, in view of tbe facts stated in tbe opinion. In the Trumbo Case both the defendant and tbe attorneys who attempted to appear for him were* helpless, because they were unable to communicate with one another so as to prepare a defense. In tbis case there was ample opportunity to do so. Tbe case was at issue, regularly set down for trial, and once postponed before tbe second application for postponement was made and denied. Tbe second denial was based upon tbe ground that defendants’ counsel bad not shown due diligence. Under such *470circumstances we cannot see any parallel between the Trumbo Case and the case at bar.
The application for rehearing is therefore denied.
STRAUP, C. J., and MoCARTY, J., concur.